                         Case 3:18-cv-00388-LRH-CBC Document 56 Filed 04/08/19 Page 1 of 3



                     1   CLAYTON P. BRUST, ESQ. – NSB #5234
                         cbrust@rssblaw.com
                     2   THERESE M. SHANKS, ESQ.- NSB #12890
                         tshanks@rssblaw.com
                     3   Robison, Sharp, Sullivan & Brust
                         71 Washington Street
                     4   Reno, Nevada 89503
                         Telephone: (775) 329-3151
                     5   Attorney for Plaintiffs
                     6
                     7                             UNITED STATES DISTRICT COURT

                     8                                     DISTRICT OF NEVADA

                     9
                         THOMAS BAXTER, ELLIE BAXTER and                   Case No.: 3:18-cv-00388-LRH-CBC
                    10   THOMAS BAXTER, JR., as the heirs of
                         NISA BAXTER; and THOMAS BAXTER
                    11
                         JR., as the Personal Representative of the
                    12   Estate of NISA BAXTER,

                    13                       Plaintiffs,                    STIPULATION AND [Proposed]
                                                                            ORDER TO EXTEND DEADLINE
                    14            vs.                                       TO RESPOND AND REPLY TO
                                                                            MOTIONS TO DISMISS [48/49]
                    15   LAKE MICHIGAN DISTILLING COMPANY,                  (First Request)
                    16   LLC, a Foreign Limited Liability Company,
                         GLYCERIN TRADERS, a Foreign Limited
                    17   Liability Company, COLBY ZEEDYK, an
                         individual, DENNIS ZEEDYK, an individual,
                    18   DANIELLE BENJAMIN, an individual, and
                         DOES I-X, inclusive,
                    19
                    20                 Defendants.
                         GLYCERIN TRADERS, LLC.
                    21
                                             Third-Party Plaintiffs,
                    22
                    23      vs.

                    24   RESOURCE MARKETING SERVICES,
                         LLC. d/b/a RESOURRCE MARKETING
                    25   SERVICE, INC.,
                    26
                                              Third-Party Defendant.
                    27
                    28
Robison, Sharp,
Sullivan & Brust
71 Washington St.
Reno, NV 89503
(775) 329-3151

                                                                       1
                         Case 3:18-cv-00388-LRH-CBC Document 56 Filed 04/08/19 Page 2 of 3



                     1                         STIPULATION AND [Proposed]
                                                     STIPULATION AND ORDERORDER
                                                                             TO TO
                                              EXTEND DEADLINE TO RESPOND AND REPLY
                     2                             TO MOTION TO DISMISS [48/49]
                     3          Pursuant to Local Rule IA 6-1, the parties, through their respective counsel,
                     4
                         hereby stipulate and respectfully request an Order granting the Stipulation to extend the
                     5
                         Plaintiffs’ time to respond to Defendants Danielle Benjamin and Dennis Zeedyk’s
                     6
                         motions to dismiss [48 and 49] from April 12, 2019 to April 26, 2019. The reason for the
                     7
                         extension will be to accommodate Defendants’ consideration of Plaintiffs’ settlement
                     8
                         offer which, if accepted, will result in dismissal of Plaintiffs’ claims.
                     9
                         Dated this 8th day of April, 2019.                  Dated this 8th day of April, 2018.
                    10
                    11     /s/ Clayton P. Brust                                /s/ Kurt R. Bonds
                    12   Clayton P. Brust, Esq.                              Kurt R. Bonds, Esq.
                         Therese Shanks, Esq.                                Alexander P. Williams, Esq.
                    13   Robison, Sharp, Sullivan & Brust                    Alverson Taylor & Sanders
                         71 Washington Street                                6605 Grand Montecito Pkwy, Ste. 200
                    14   Reno, NV 89503                                      Las Vegas, NV 89149
                         Attorney for Plaintiffs
                    15
                                                                             Steven E. Guinn, Esq.
                    16                                                       Laxalt & Nomura, Ltd.
                                                                             9790 Gateway Drive, Ste. 200
                    17                                                       Reno, NV 89521
                                                                             Attorneys for Defendants
                    18
                    19
                    20
                    21                                               ORDER
                    22
                                IT IS SO ORDERED.
                    23
                                Dated this
                                       this ___  dayofofApril,
                                            9th day      ______________,
                                                               2019.     2019.
                    24
                    25
                                                                      ______________________________
                                                                      ___________________________________
                    26                                                United
                                                                      LARRYStates Magistrate Judge
                                                                             R. HICKS
                                                                      UNITED STATES DISTRICT JUDGE
                    27
                    28
Robison, Sharp,
Sullivan & Brust
71 Washington St.
Reno, NV 89503
(775) 329-3151

                                                                         2
